TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00254-CV



                                      Dione West, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 214,310-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an accelerated appeal from an order terminating the parental rights of

Dione Monique West and Robert Lee West, Jr., to their minor children, M.W., Ra.W., Ro.W., and

T.A.W., and also terminating the parental rights of Johnny Andrews to M.W. Dione West’s court

appointed attorney filed an Anders brief containing a professional evaluation of the record

and demonstrating that there are no arguable grounds to be advanced on appeal. See Anders

v. California, 386 U.S. 738, 744 (1967). Counsel concludes that the appeal is without merit. The

brief meets the requirements of Anders. See Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure

in appeal from termination of parental rights).

               A copy of counsel’s brief was delivered to Dione West, who was advised of her right

to examine the record and to file a pro se brief. No pro se brief has been filed. After reviewing the
record, we have found nothing that would arguably support an appeal, and we agree that the appeal

is frivolous and without merit. The judgment of the trial court is therefore affirmed. We further

grant counsel’s motion to withdraw as attorney.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: October 11, 2007




                                                  2